Citation Nr: 0217322	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  99-08 635A	)	DATE
	)
	)
                        
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a systemic 
infection with dementia.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and a doctor



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to March 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
by the RO which denied the veteran's request to reopen 
claims of service connection for a systemic infection with 
dementia and for an acquired psychiatric disorder.

In a March 2001 decision, the Board denied the appeal.  The 
veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a 
September 2001 order, the Court granted a joint motion of 
the parties (the veteran and the VA Secretary) to vacate and 
remand the March 2001 Board decision.   


FINDINGS OF FACT

1.  In July 1994, the Board denied the claim for service 
connection for a systemic infection with dementia and also 
denied an application to reopen the claim for service 
connection for an acquired psychiatric disorder.

2.  Additional evidence submitted since the July 1994 Board 
decision is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.



CONCLUSION OF LAW

The veteran has not submitted new and material evidence 
since the final July 1994 Board decision, and thus his claim 
for service connection for a systemic infection with 
dementia and his claim of service connection for an acquired 
psychiatric disorder are not reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1969 to March 
1970.  His service medical records show that in October 
1969, he was evaluated for possible drug abuse.  The 
examiner's impression was that there was no evidence of drug 
abuse, but that drug abuse could not be ruled out.  In 
February 1970, the veteran's unit commander referred him for 
a psychiatric examination.  The unit commander reported that 
the veteran had been relieved from duty with the nursing 
service the previous October for being repeatedly late, 
leaving his position without permission and acting in an 
inappropriate manner.  It was noted that the veteran was 
relatively young and immature and that he lacked proper 
motivation.  It was reported that the veteran lacked the 
adaptability to conform to the guidelines of the Army.  It 
was also reported that, while he got along with the men in 
his unit, he seemed to have personality clashes with many of 
the noncommissioned officers.

When seen for a psychiatric evaluation in February 1970, the 
veteran reported he did well in high school until the ninth 
grade, when he had some difficulty, causing him to attend 
another high school.  He left that school when he was in the 
11th grade.  He reported he had had spent several nights in 
jail for different problems, although none for major 
criminal offenses.  He stated that prior to service, he felt 
that he had a "hot" temper and that he could not control 
himself very well.  He stated that he felt as if people in 
the hospital were out to get him.  He related he had changed 
jobs several times.  He did not understand why he was 
described as having a "bad attitude."  He denied the use of 
alcohol, but stated he had experimented with drugs.  On 
mental status examination, he was clear, coherent and well 
oriented.  There was no evidence of suicidal ideation.  He 
tended to minimize and externalize his difficulties, saying 
he admitted he was wrong when it was his fault, but not 
otherwise.  He did not seem motivated to continue on active 
duty.  There was no evidence of a psychotic process.  The 
diagnosis was that there was no psychiatric disease.  It was 
concluded that the veteran had continuing difficulty 
adjusting to military life and that he seemed little 
motivated to continue.  On the discharge examination in 
March 1970, a psychiatric evaluation was normal. 

The veteran's personnel records show he received numerous 
Article 15 punishments as a result of various infractions.  
Due to the veteran's various infractions, such as failure to 
obey a lawful order and failure to report to place of duty, 
he was discharged under honorable conditions in March 1970.

The veteran was hospitalized at the Springfield Hospital 
Center in January 1976 and again in August 1976 to September 
1976.  On the initial hospitalization, he was admitted for 
complaints of an inability to concentrate and smelling bad 
odors.  Clinical observation did not disclose evidence of a 
psychosis.  It was indicated that some members of the 
nursing staff described him as manipulative.  The diagnosis 
was anxiety neurosis.  When hospitalized in August 1976, his 
complaints included nervousness, an uncomfortable feeling, 
excessive heat on his body, an inability to sleep, and that 
he smelled a bad odor.  There was no clinical evidence of a 
psychosis.  The diagnosis was anxiety neurosis.

In a statement dated in January 1977, the veteran's father 
reported that within several weeks of the veteran's return 
from service, he noticed that the veteran was not sleeping 
nights and that he had difficulty carrying on conversations.

Neil D. Carr, M.D., reported in February 1977 that the 
veteran had been first seen by a physician at the Sinai 
Hospital Mental Health Clinic in 1974.  At that time, the 
veteran was confused, disoriented and suspicious.  The 
diagnosis was schizophrenia, paranoid type.  Dr. Carr stated 
that since 1974, the veteran had two voluntary admissions to 
Springfield hospital.  It was also noted that the veteran 
reported feeling overwhelmed and stated that he had 
difficulty finding himself within the system in which he 
lived.  He stated he had felt this way since he was in the 
service.  Dr. Carr stated that they had no information about 
his treatment and diagnoses during service.

In May 1977, the RO denied the claim of service connection 
for a psychiatric disorder, diagnosed as schizophrenia.  The 
RO concluded that the veteran's schizophrenia was not shown 
in service or within the applicable presumptive period.

The veteran was again hospitalized at the Springfield 
Hospital Center in October 1977.  He was admitted due to 
being demanding, manipulative, grandiose and due to the fact 
that he was unable to take care of himself.  It was recorded 
that he did not like to be questioned and that he did not 
want to give information about himself.  The diagnostic 
impression was schizophrenia, chronic undifferentiated type.

During a hearing at the regional office in December 1977, 
the veteran testified that he was first treated for a 
psychiatric disorder around 1973 or 1974.  His friend  
submitted a statement and testified that he had known the 
veteran for about 15 years.  The veteran's friend stated 
that he saw the veteran in April 1970, following his 
separation from service, and that he had a "nervous shake" 
and that he was suffering from a psychosis.

Statements were received in December 1977 from friends and 
relatives of the veteran.  These were to the combined effect 
that his difficulty in holding jobs following his separation 
from service was due to a change in his emotional stability.

Elroy Young, M.D., an orthopedic surgeon, reported, in 
December 1977 that he had known the veteran since 1963.  He 
indicated that when he saw him in April 1970, after his 
discharge from service, it was apparent that there had been 
a considerable change in his personality, which had nothing 
to do with maturation.

In April 1978, the Board denied the claim of service 
connection for a psychiatric disorder.  The Board determined 
that the veteran's psychiatric disorder was not incurred in 
or aggravated by service.  The Board also determined that a 
psychosis was not manifest to a compensable degree within 
one-year following the veteran's discharge from service, as 
required for a presumption of service connection.  The Board 
noted that the earliest diagnosis of a psychosis was in 
1974.

During a June 1978 VA neuropsychiatric evaluation, the 
examiner noted that no psychiatric diagnosis was given while 
the veteran was in service.  He also noted that after 
service the veteran was diagnosed as having anxiety and 
schizophrenia.  Based on examination findings and a review 
of the veteran's medical history, the examiner diagnosed 
emotional immaturity in a schizoid personality. 

From 1978 to 1981, the veteran had numerous psychiatric 
hospitalizations.  During this time, he was diagnosed as 
having paranoid schizophrenia, psychosis of possible organic 
etiology, history of alcohol and drug abuse, substance 
abuse, and borderline personality disorder.  In February 
1980, a psychiatrist noted that the veteran had a history of 
visual hallucinations and violent behavior, which could be 
the result of drug induced psychosis. 

A June 1981 VA psychiatric outpatient treatment report shows 
that the veteran reported having his first "break" three 
years following service.  The assessment was that he was 
young, immature and manipulative.

The veteran appeared at a RO hearing in November 1981 and 
gave testimony pertaining to a disability not in issue.  
During the hearing, he submitted a statement dated in 
November 1981 from Edward Ascher, M.D., who indicated that 
he had examined him two months earlier and found that he had 
chronic, paranoid schizophrenia. 

The veteran was afforded a VA psychiatric examination in 
February 1982.  During the examination, he stated that he 
was discharged from service because of a nervous breakdown.  
The examiner stated that it was apparent that the veteran 
had been psychotic for at least the previous 11 years and 
that, although at times he concealed the psychosis, it was a 
chronic one.  It was indicated that the veteran had been 
hospitalized at several facilities and that he had VA 
outpatient treatment.  Following an examination, the 
diagnosis was chronic, paranoid schizophrenia.

The veteran was hospitalized in June 1982 due to 
hallucinating.  He was delusional and also paranoid.  
Paranoid schizophrenia was diagnosed.

During a May 1983 Board hearing, the veteran testified that 
his schizophrenia had been present for more than 10 years.  

The veteran submitted an application to reopen a claim for 
service connection for a psychiatric disorder in June 1982.

Dr. Ascher reported, in a July l984 statement, that he had 
examined the veteran in September 1981 and again in July 
1984.  He opined that the veteran had chronic paranoid 
schizophrenia and that the condition dated to 1969 when he 
became ill while stationed in Germany during service.  It 
was indicated that at that time he lost his temper and 
became physically abusive to other people.  Dr. Ascher 
commented that this behavior in all probability was evidence 
of mental illness.

Dr. Young, in a statement dated in October 1984, noted his 
December 1977 letter, stating that the veteran had changed 
considerably in 1970.  He reported he saw the veteran on the 
day he wrote the statement and that, based on his general 
knowledge and observation, the veteran exhibited an active 
psychosis as far back as 1970.

During a November 1984 RO hearing, the veteran asserted that 
he had a psychiatric disorder which was incurred in service.  
He also testified that shortly after service, he spoke with 
a mental health counselor at the hospital where he was 
briefly employed.  During the hearing, he submitted copies 
of the November 1981 and July 1984 letters prepared by Dr. 
Ascher.

When hospitalized in February 1985, the veteran reported he 
was discharged from service with a diagnosis of paranoid 
schizophrenia.  He indicated that his symptoms came on 
periodically, approximately every 3 to 6 months.  The 
diagnosis was schizoaffective disorder.

Two letters dated in April 1985 and written on behalf of the 
veteran by Dr. Ascher are of record.  In these letters, Dr. 
Ascher concluded that, based on his examination of the 
veteran and his history, it was his opinion that paranoid 
schizophrenia began while the veteran was in service.  Dr. 
Ascher commented that the nature of the illness was such 
that it began with relatively mild symptoms and then 
progressed to the point where it showed the signs and 
symptoms in a fully developed fashion.

In July and December 1985, the veteran submitted 
administrative records pertaining to his service.  These 
records include statements that the veteran often left his 
duty assignment without permission and that he acted in an 
inappropriate manner.  Another statement indicated that when 
he was counseled regarding his behavior, he could not 
understand why everyone was against him and that his actions 
were the fault of his superiors.

In February 1986, the veteran submitted information relating 
to his employment, both before and following his separation 
from service.  This information reflects the fact that he 
held many jobs following his discharge from service.

During an April 1986 Board hearing, the veteran testified 
that his psychiatric disorder began while he was in service.  

In June 1987, the Board denied the claim of service 
connection for a psychiatric disorder.  The Board noted that 
a psychiatric examination in service determined that the 
veteran did not have a psychiatric disorder and that the 
veteran was first noted to have a psychiatric disorder in 
1974.

During an October 1987 RO hearing, the veteran reported, in 
essence, that he had a psychiatric disorder in service and 
that he continued to have a psychiatric disorder after his 
discharge from service. 

In December 1987, Dr. Asher submitted a statement to the 
effect that the veteran's paranoid schizophrenia existed 
while he was in service.

Throughout the 1980s, the veteran submitted numerous 
statements to the effect that he had a psychiatric disorder 
which was incurred in service.  

Outpatient treatment reports from 1988 and 1989 show the 
veteran was diagnosed as having a schizoaffective disorder, 
alcohol abuse, cocaine abuse, heroine abuse, and a paranoid 
personality disorder.

In December 1989, the Board denied the application to reopen 
the claim for service connection for an acquired psychiatric 
disorder.  

It appears that the veteran filed a claim of service 
connection for a systemic infection in December 1989.  In 
support of his claim, he submitted several largely 
incoherent statements.

Also submitted were medical reports from the 1990s.  These 
reports show the veteran was treated for schizoaffective 
disorder, substance abuse, alcohol abuse, and a substance 
induced mental disturbance.

Throughout the early 1990s, the veteran asserted that he 
developed a systemic infection with dementia or a psychosis 
during service.  He maintained that his conduct ratings were 
excellent prior to his illness and that his illness was the 
reason he was discharged.  He noted on several occasions 
that he had submitted physician's opinions demonstrating his 
psychiatric disorder began during service.

During a July 1990 RO hearing, the veteran testified to the 
effect that he had submitted new and material evidence to 
reopen the claim of service connection for a psychiatric 
disorder and that his psychiatric disorder was the result of 
a systemic infection which was incurred in service.

A June to July 1992 hospital report gives a history of the 
veteran being diagnosed as having schizophrenia since 1974.

In an August 1992 memorandum decision, the U.S. Court of 
Veterans Appeals (since renamed the U. S. Court of Appeals 
for Veterans Claims (Court)) affirmed the Board's December 
1989 decision, denying the application to reopen the claim 
for service connection for a psychiatric disorder.  

The record demonstrates that in 1992 the veteran tested 
positive for the human immunodeficiency virus (HIV).  An 
August to September 1992 hospital report reveals diagnosis 
of chronic schizophrenia, polysubstance abuse, and HIV 
positivity.

In July 1994, the Board denied the claim of service 
connection for a systemic infection with dementia.  In 
denying the claim of service connection, the Board noted 
that there was no objective evidence that a systemic 
infection with consequent dementia was incurred in service 
or that it was etiologically related to any in-service 
event.  The Board also denied the application to reopen the 
claim of service connection for an acquired psychiatric 
disorder, on the basis that new and material evidence had 
not been submitted.

Medical reports from 1995 continue to show a diagnosis of 
schizophrenia and substance abuse.

In April 1996, the Court affirmed the Board's July 1994 
decision.  

Subsequently, the veteran submitted numerous statements, 
many of which are incoherent.

In April 1997, the veteran underwent psychiatric evaluation 
and was diagnosed as having a long-term major mental illness 
that one would think of in terms of a chronic paranoid 
schizophrenic illness.  The examiner stated that there was 
also some history of polysubstance dependence and perhaps 
one would identify a disruptive behavior disorder.

The veteran submitted a May 1998 medical report from Mayer 
C. Liebman, M.D., which contained handwritten annotations 
apparently added by the veteran.  Initially, Dr. Liebman 
summarized an office visit in December 1997, and noted that 
the veteran was the chief informant and of questionable 
reliability.  He stated the veteran had provided copies of 
numerous documents.  The list of these documents indicates 
they were various VA documents, including rating decisions, 
hearing transcripts, medical records, and statements written 
by the veteran, dated from 1976 to 1997.  In this report, 
Dr. Liebman noted that he had reviewed numerous records 
submitted in support of the veteran's claim for service 
connection.  He stated that the records included hearing 
transcripts, statements from the veteran, a hospital 
summary, and RO rating decisions.  The veteran said he had 
been in the military for 14 months, and was involved in 
drugs at that time, and had received a general discharge.  
Dr. Liebman stated that the documents provided by the 
veteran indicated that since 18 or 19 years of age or since 
1970, the veteran was thought to have a thinking disorder 
and initially a serious alcohol and substance abuse 
disorder.  He diagnosed schizophrenia, undifferentiated 
type; alcohol dependence in remission; cocaine dependence in 
remission; opioid dependence in remission; polysubstance 
dependence in remission; and a personality disorder.  He 
stated he did not know of any studies which showed that 
schizophrenia was caused in an adult by an environmental 
problem, though, he did not doubt it could be "brought out" 
or aggravated by difficult social situations or substance 
abuse.  He stated it would be difficult to prove that the 
military in itself caused the substance abuse.  

In an addendum to the report of the December 1997 
consultation, Dr. Liebman noted that he had now known the 
veteran for several months.  He noted that initially, it had 
seemed rather obvious that the veteran suffered from a 
schizophrenic process which probably manifested itself with 
the help of substance abuse while he was in the service in 
1969 to 1970.  However, he noted that what had emerged more 
recently had been the veteran's great difficulty in 
expressing his ideas clearly, and the contradictions between 
his almost "word salad" verbiage.  He stated that as an 
experienced psychiatrist, he wondered to what extent the 
veteran's difficulties were organically based, especially 
due to the apparent expressive aphasia, and at times 
impulsive inappropriate behavior.

In a June 1999 statement, Dr. Liebman stated that he had 
again evaluated the veteran in 1999.  He noted that the 
veteran served in the military from 1969 to 1970.  He 
reported that while the veteran was in service he used 
illicit drugs and became psychotic.  He stated that the 
veteran was discharged from the service with an honorable 
status.  He reported the veteran asserted that his mental 
illness was secondary to drug abuse in service; however, the 
veteran's clinical picture was consistent with a 
schizophrenic process and that there may be an organic 
process to the disorder.  He suggested that the veteran 
undergo further testing to ascertain whether drug usage in 
the military caused, at least in part, his mental illness.

The veteran, at a June 1999 RO hearing, for the most part 
offered incoherent testimony pertaining to his claims of 
service connection.  Dr. Liebman, the veteran's 
psychiatrist, testified on behalf of the veteran.  Dr. 
Liebman reiterated comments made in his June 1999 statement.  
He observed that the veteran's symptoms in many ways were 
not typical of schizophrenia, and raised the question as to 
whether the veteran's drug use in service caused his current 
medical disorder.  He said that some type of dementia was 
another possibility, and that further testing was needed to 
address this question.  He felt that, regardless of 
diagnosis, it was possible that the veteran's current 
disorder was caused by drug use in service.  He concluded 
that there was a 30 to 40 percent possibility that the 
veteran's current psychiatric disorder was caused by 
military service.

Dr. Liebman stated in an October 2000 medical report that 
the veteran had presented his records of military service to 
him.  In his opinion, there were several areas of 
"shortcomings and errors" which may be preventing the 
veteran from being recognized as having an illness he 
acquired while serving in the military over thirty years 
ago.  He noted that the areas of mistakes included a medical 
record which alleged a certain tooth had been extracted when 
it has not, in fact, been extracted, and Dr. Blunt's 1969 
statement that "possible drug use" caused his problems.  Dr. 
Liebman felt that a physical examination at discharge would 
have discovered this addiction.  He noted that the veteran 
had great difficulty in expressing his ideas in a clear 
simple manner.  He noted that the veteran "misspeaks" in a 
confusing manner which may indicate a chronic brain disorder 
from his past drug addiction.  He diagnosed cognitive 
disorder not otherwise specified, rather than schizophrenia, 
undifferentiated type.  He commented that the veteran would 
soon undergo psychological testing at Johns Hopkins, which 
might clarify the diagnosis.

The veteran testified at an October 2000 Board hearing.  
Much of his testimony was incoherent and not responsive to 
the issues, although he generally asserted service 
connection for the claimed disorders was warranted.

The veteran subsequently submitted a photocopy of a report 
of a November 2000 neuropsychological evaluation which he 
had at Johns Hopkins Medicine, Department of Psychiatry and 
Behavioral Sciences.  The photocopy of the report contains 
extensive underlining as well as some alterations, 
apparently done by the veteran.  The report notes that 
extensive psychological testing was performed on referral by 
Dr. Liebman.  It was reported that the veteran's speech was 
characterized by tangential thinking and "word salad;" he 
had previously been diagnosed with schizophrenia; he arrived 
unaccompanied to the examination; and background was 
difficult to obtain from him and might not be reliable.  The 
report notes that the veteran was attempting to obtain 
service-connected benefits based on his assertion that the 
military was responsible for his problem; he claimed he was 
introduced to illicit drugs in the service, which led to his 
current symptoms.  He reported he had been involved in 
mental health services for 20 to 30 years.  The report sets 
forth details of extensive psychological tests, and some 
results indicated an invalid profile.  The veteran gave a 
behavioral impression of schizophrenia.  The report notes 
that it was difficult to address the question of whether his 
symptoms were "organic" in nature, and that schizophrenia 
could generally be characterized as "organic" in that it 
involves a disease process of the brain, although it 
certainly did not appear that his symptoms had a neurologic 
basis (i.e., a progressive neurodegenerative disease or a 
head injury).  The photocopy of the report states, "While it 
is possible that the stressors associated with being in the 
military and his use of illicit drugs as a young adult could 
have exacerbated his symptoms of schizophrenia, it is - 
likely that [the veteran's] longstanding psychiatric 
symptoms were caused his serving in the military."  The 
Board notes that within this quotation on the photocopy of 
the psychological report, the "-" before "likely" appears to 
be an alteration of the document as originally typed.  The 
report continues by concurring with the diagnosis of 
undifferentiated type schizophrenia.

II.  Analysis-VCAA

The September 2001 joint motion and Court order direct that 
the Board determine the applicability of the notice and duty 
to assist provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No.  106-475, 114 Stat. 2096 
(Nov. 9, 2000).  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  See also companion VA regulation, 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.159 (2002)).  In brief, these provisions note that the VA 
is to notify the claimant of the evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  In addition, upon receipt of a substantially 
complete application for benefits, VA will make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  VA will also notify the claimant if it has been 
unable to obtain relevant records.  38 U.S.C.A. 
§ 5103A(b)(2); 38 C.F.R. § 3.159(d).  VA is not required to 
provide assistance if the substantially complete application 
indicates that there is no reasonable possibility that such 
assistance would substantiate the claim.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).  

However, the duty to assist provisions of 38 U.S.C.A. 
§ 5103A do not apply to finally denied claims, unless new 
and material evidence is received.  38 U.S.C.A. § 5103A(f); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  
Although the regulations have added certain duty to assist 
provisions to claimants trying to reopen finally denied 
claims, these provisions were noted to "provide rights in 
addition to those provided by the VCAA."  66 Fed. Reg. 45629 
(Aug. 29, 2001).  Since these regulations are beyond the 
scope of the statute, VA lacks authority to provide for 
retroactive effect; therefore, the provisions were 
specifically noted to be only effective to any claim for 
benefits received by VA on or after August 29, 2001.  Id.  
The current claim was filed well before that date; 
accordingly, the duty to assist provisions contained in 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) do not apply, 
in the absence of new and material evidence.  In any event, 
the veteran has not identified additional relevant medical 
records to be obtained.  Moreover, there is no VA duty to 
provide a medical examination or opinion until a previously 
denied claim has been reopened with new and material 
evidence.  38 C.F.R. § 3.159(c)(4).

With respect to the duty to notify the claimant of the 
evidence necessary to substantiate the claim, there is no 
indication that this provision was not intended to apply to 
previously denied claims.  See Bernklau, supra (noting that 
38 U.S.C.A. § 5103A(f) pertains to the duty to assist 
provisions).  The veteran and his representative have been 
notified on numerous occasions of the evidence necessary to 
reopen and substantiate the claims, including in 
correspondence, the statement of the case, and supplemental 
statements of the case furnished in connection with this 
case.  In February 2002, the Board sent a letter to the 
veteran's representative, informing her that she had 90 days 
to submit additional evidence on the veteran's behalf.  The 
representative requested and was granted extensions in order 
to compile evidence, but no additional evidence or argument 
was received.  The Board finds that the duty to notify has 
been satisfied.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  

III.  Analysis-Applications to Reopen Claims

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service, in the line of duty and not due to the 
person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for a psychosis will be rebuttably presumed if it 
is manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  A personality disorder is not a disability 
for VA compensation purposes and may not be service 
connected.  38 C.F.R. § 3.303.

A claim for service connection for a systemic infection with 
dementia, and an application to reopen a claim for service 
connection for an acquired psychiatric disorder, were denied 
by the Board in July 1994.  The 1994 Board decision is 
final, with the exception that the claims may be reopened by 
the submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7104.  The question now presented is whether new and 
material evidence has been presented, since the 1994 Board 
decision, which would permit the reopening of the claims.  
Manio v. Derwinski, 1 Vet.App. 140 (1991); Evans v. Brown, 9 
Vet.App. 273 (1996).  

During the time applicable to the present case, "new and 
material evidence" means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed Cir 1998).  [The 
definition of "new and material evidence" as found in 
38 C.F.R. § 3.156 was further revised as to applications to 
reopen claims filed on or after August 29, 2001, but the 
veteran's applications were filed before then, and thus the 
latest definition does not apply to his case.  66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001).] 

A.  Systemic infection with dementia.

In its 1994 denial of the claim of service connection for a 
systemic infection with dementia, the Board noted that there 
was no objective evidence that a systemic infection with 
consequent dementia was incurred in service or that it was 
etiologically related to any in-service event.  Evidence 
available at the time of the 1994 Board decision included 
medical records from before and after service, and lay 
statements by the veteran and others.  The medical records 
showed no systemic infection with associated dementia during 
or after the veteran's 1969-1970 active military service.  
The record demonstrated the veteran was first treated for 
psychiatric complaints in 1974, and such complaints were not 
diagnosed as dementia.  While some medical records suggested 
an organic etiology of the veteran's mental disorder, first 
shown years after service, the medical evidence did not 
associate the mental disorder with a systemic infection.

At the time of the 1994 Board decision it was unclear, as it 
still is today, exactly what the veteran means by a 
"systemic infection" with associated dementia.  The evidence 
shows that he tested positive for HIV many years after 
service, but there is no medical evidence relating such 
condition to service, there is no medical evidence to 
suggest it causes dementia, and, in fact, it appears that 
HIV status is not the "systemic infection" referred to by 
the veteran. 

Evidence submitted since the 1994 Board decision includes 
additional medical reports, hearing testimony, and written 
statements by the veteran.  

The additional medical records do not show a diagnosis of 
"systemic infection" with associated dementia, nor is there 
medical evidence linking such to service.  The additional 
medical evidence is cumulative and redundant, and thus not 
new evidence.  38 C.F.R. § 3.156; Vargas-Gonzalez v. West, 
12 Vet.App. 321 (1999).  Moreover, the most recent evidence 
submitted did not confirm the presence of dementia.  
Accordingly, the additional medical evidence is not material 
evidence, since it is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.  

The veteran's recent assertions that he has a systemic 
infection with dementia, and that such is related to 
service, cannot be considered new evidence, as such 
assertions are mere reiterations of assertions made at the 
time of the 1994 Board decision.  38 C.F.R. § 3.156; Vargas-
Gonzalez, supra.  Moreover, the veteran's lay assertions on 
medical diagnosis and causation are not material evidence to 
reopen the claim since, as a layman, he has no competence to 
give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Given the foregoing, the Board concludes that new and 
material evidence has not been submitted to reopen the claim 
for service connection for a systemic infection with 
dementia.  Thus, the July 1994 Board decision remains final.

B.  Acquired psychiatric disorder.

A claim for service connection for a psychiatric disorder, 
or an application to reopen the claim, was denied by the 
Board in 1978, 1987, 1989, 1994.  The question now presented 
is whether new and material evidence has been presented, 
since the 1994 Board decision, which would permit the 
reopening of the claim.  Evans, supra; Manio, supra.

Evidence available at the time of the Board's 1994 decision 
consisted of service and post-service medical records which 
showed no chronic acquired psychiatric disorder (such as a 
psychosis) during service or for several years later.  The 
veteran has primarily been diagnosed as schizophrenia, which 
first appeared years after service.  At times he has been 
diagnosed as having a personality disorder, but such may not 
be service-connected.  At times he has been diagnosed as 
having a drug-induced mental disorder, but such also may not 
be service connected for compensation purposes.  See 38 
U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.301; Allen v. 
Principi, 268 F.3d 1340 (2001).

Evidence submitted following the 1994 Board decision 
includes additional medical records showing the veteran 
continues to have a psychiatric disorder which is primarily 
diagnosed as schizophrenia.  The evidence includes written 
statements and hearing testimony by Dr. Liebman, dated from 
1998 to 2000, as well as a 2000 psychological report from 
Johns Hopkins.  The evidence also includes written 
statements and hearing testimony by the veteran.

The additional medical records (continuing to show a 
psychiatric disorder, primarily diagnosed as schizophrenia, 
years after service) are cumulative or redundant of evidence 
previously considered; such is not new evidence.  38 C.F.R. 
§ 3.156; Vargas-Gonzalez, supra.  

The joint motion directed the Board to further address the 
statements from Dr. Liebman, given the Board's conclusion 
that the doctor's statements were apparently based on the 
veteran's self-reported and unsubstantiated lay history 
rather than analysis of historical medical evidence, whereas 
some statements on file relate that Dr. Liebman had reviewed 
records submitted by the veteran.  

The file contains statements from Dr. Liebman dated in May 
1998, June 1999, and October 2000.  In addition, he 
testified at an RO hearing in June 1999.  Of these, the 
statements dated in 1998 and 1999 offer, at best, equivocal 
opinions as to a service relationship.  At the hearing, he 
estimated that there was a 30 to 40 percent possibility that 
the veteran's current psychiatric disorder was caused by 
military service.  These statements do not reflect that the 
service records were reviewed.  The first statement included 
a list of the documents provided by the veteran, which were 
dated from 1976 to 1997, several years after service, and 
comprised only a minute percentage of the total evidence 
accumulated during that period.  Moreover, of these records, 
only two, dated in 1989 and 1996, were identified as medical 
records, and many were statements by the veteran.  Thus, his 
opinions based on review of these few, selected records, 
which were dated years after service, cannot be considered 
an analysis of historical medical evidence relevant to 
service.  

Further, Dr. Liebman's statements indicating that the 
veteran's psychiatric disorder was caused or aggravated by 
substance abuse are not material, because any impairment 
resulting from drug or alcohol abuse may not be service-
connected, for compensation purposes.  38 U.S.C.A. §§ 105, 
1110; 38 C.F.R. §§ 3.301; Allen v. Principi, 268 F.3d 1340 
(2001).

In his October 2000 statement, Dr. Liebman stated that he 
had been provided with the records of the veteran's military 
service.  He indicated that Dr. Blunt's 1969 statement that 
"possible drug use" caused his problems, was a mistake, 
because he felt that a physical examination at discharge 
would have discovered this addiction.  He did not provide 
any reasons for this conclusion, nor did he specifically 
state that the veteran's current psychiatric disorder was 
present in service.  The only rationale provided by Dr. 
Liebman, in any of his statements, linking the disorder to 
service was to suggest a relationship to in-service drug 
abuse, which, as noted above, cannot form the basis for 
compensation.  His primary concern in most of the letters 
appears to be establishing the correct diagnosis for the 
veteran's psychiatric disability.  

The Board points out that the veteran's VA claims folder 
currently consists of several volumes in a large cardboard 
box, and the assembled documents stand about a foot high.  
It is quite clear that Dr. Liebman has not reviewed all the 
pertinent records, but has based his opinions on a self-
reported and unsubstantiated history from the veteran or on 
a few selective records which the veteran has presented to 
him.  Under such circumstances, Dr. Liebman's opinions lack 
probative value.  See, e.g., Reonal v Brown, 5 Vet.App. 458 
(1993).

For all the above reasons, Dr. Liebman's statements, by 
themselves or in connection with evidence previously 
assembled, are not so significant that they must be 
considered in order to fairly decide the merits of the 
claim; his statements are not material evidence.  38 C.F.R. 
§ 3.156.  

The recent report of a psychological evaluation by Johns 
Hopkins is based on the veteran's self-reported and 
unsubstantiated lay history, and parts of the photocopied 
report submitted by the veteran, including that part dealing 
with any service relationship, have been altered.  Under the 
circumstances, this psychological report is not material 
evidence since, by itself or in connection with evidence 
previously assembled, it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Id.  

Additional written statements and hearing testimony by the 
veteran, since the 1994 Board decision, contain repetitive 
assertions on service connection for an acquired psychiatric 
disorder.  Such is cumulative and redundant, not new 
evidence.  38 C.F.R. § 3.156; Vargas-Gonzalez, supra.  His 
lay assertions that he has a psychiatric disorder which had 
its onset in service are not material evidence to reopen the 
claim since, as a layman, he has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu, supra.

In sum, the Board concludes that new and material evidence 
has not been submitted to reopen the claim for service 
connection for a psychiatric disorder.  Thus, the July 1994 
RO decision remains final.


ORDER

The application to reopen the claim of service connection 
for a systemic infection with dementia is denied.

The application to reopen the claim of service connection 
for an acquired psychiatric disorder is denied.



		
L. W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

